Citation Nr: 1009785	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for scleroderma, claimed as 
an immune system disability, to include as secondary to 
chemical exposure. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied 
entitlement to service connection for an auto immune disease.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a September 
2006 hearing at the RO (Travel Board hearing).  A transcript 
of that hearing has been associated with his claims folder.

In August 2007, the Board remanded this matter for further 
development.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). The Veteran has reported and the evidence 
suggests that he is unable to maintain gainful employment due 
to the effects of his immune system disability.  As the Board 
is granting the claim for service connection for an immune 
system disability, the issue of entitlement to a TDIU under 
38 C.F.R. § 4.16(b) (2009), is referred to the agency of 
original jurisdiction for adjudication. 


FINDINGS OF FACT

1.  The Veteran is competent and credible to report that he 
used the solvent P-D-680 during active service.  

2.  Evidence indicates that trichloroethylene (TCE) is found 
in P-D-680. 

3.  The only medical opinion that addresses the matter of 
etiology states that the Veteran's exposure to TCE caused his 
current scleroderma.  


CONCLUSION OF LAW

Scleroderma, claimed as an immune system disability, was 
incurred due to active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
an immune system disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).




Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records, including a March 2004 letter 
from a VA physician, reveal that he has been diagnosed as 
having scleroderma.  Furthermore, he has claimed on numerous 
occasions that he was exposed to TCE in service while using 
chemicals (P-D-680) to clean nuclear weapons and nuclear 
training simulation devices.

The Veteran's service personnel records indicate that his 
military occupational specialty (MOS) was a sonar technician 
and fire control system technician, and that he assisted in 
the handling and inspection of nuclear weapons.  Letters 
submitted by fellow servicemen reveal that sonar technicians 
were responsible for the operation, repair, and maintenance 
of electronic and mechanical equipment.  Various chemicals, 
including P-D-680, were used to clean such equipment.  
Articles submitted by the Veteran confirm that P-D-680 was a 
federal specification for dry cleaning and degreasing 
solvents and that it was widely used by the military in 
general cleaning applications.  The evidence also indicates 
that TCE was a component of cleaning solvents, including P-D-
680.

The Veteran is competent to report in-service chemical 
exposure and his reports are consistent with the evidence of 
record and the circumstances of his service. Therefore, in-
service exposure to TCE is conceded.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(a) (each disabling condition for which a 
Veteran seeks service connection must be considered on the 
basis of the places, types, and circumstances of his service, 
as shown by the evidence).  Thus, there is evidence of a 
current immune system disability and in-service chemical 
exposure.

The only opinion with regard to the etiology of the Veteran's 
current immune system disability is that of a VA 
rheumatologist who conducted a June 2003 medical examination.  
A July 2003 addendum to a June 2003 VA rheumatology clinic 
note includes an opinion that the Veteran's immune system 
disability may be related to his in-service chemical 
exposure.  This opinion was based on the fact that possible 
sequelae to TCE exposure included, among other things, an 
impaired immune system, and that systemic sclerosis and 
systemic lupus had been reported in patients exposed to TCE.  
Based on trends via statistical analysis, various case 
reports, and personal experience as a rheumatologist treating 
veterans, the VA rheumatologist concluded that exposure to 
TCE may induce the pathologic autoimmune response that causes 
systemic sclerosis (scleroderma).

The VA rheumatologist explained the reasons for her opinion 
and they are consistent with the evidence of record.  
Therefore, her opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).  At juncture, the Board notes that 
while the VA rheumatologist used the word "may" to express 
her final opinion, this opinion, when taken as a whole is 
intended to express more than the mere possibility that TCE 
may have caused the Veteran's scleroderma.  This is indicated 
by the lengthy rationale she submitted to support her 
opinion, which would have not been necessary to support a 
conclusion that a relationship between TCE and scleroderma in 
this case was merely a remote possible.  

Furthermore, the Veteran submitted medical literature which 
suggests that the etiology of scleroderma may include, among 
other things, exposure to solvents such as TCE.  Generic 
medical literature, which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case, does not provide competent evidence to satisfy the 
nexus element for an award of service connection.    See 
Sacks v. West, 11 Vet. App. 314 (1998).  At the very least, 
however, the evidence submitted by the Veteran further 
supports the conclusion that his scleroderma may be related 
to his in-service TCE exposure.

As the only medical opinion concerning the etiology of the 
Veteran's immune system disability indicates that it may be 
related to his in-service chemical exposure, and resolving 
all reasonable doubt in the Veteran's favor, the Board 
concludes that the criteria for service connection for an 
immune system disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. § 3.303. 

ORDER
Entitlement to service connection for an immune system 
disability is granted.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


